COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David James Chapman v. The State of Texas

Appellate case number:    01-14-00981-CR

Trial court case number: 1421329

Trial court:              183rd District Court of Harris County

        On January 12, 2016, we issued an order abating the appeal, and remanding to the trial
court for a hearing to determine why appellant’s brief had not been filed. On February 1, 2016,
appellant’s counsel filed a motion for extension of time to file the brief and tendered the brief.
        Accordingly, we withdraw our order of January 12, 2016, order the appeal reinstated on
the active docket, grant appellant’s motion for extension and order the brief filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: February 23, 2016